380 U.S. 522 (1965)
WESTERN & SOUTHERN LIFE INSURANCE CO.
v.
NATIONAL LABOR RELATIONS BOARD.
No. 91.
Supreme Court of United States.
Decided April 26, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
John G. Wayman for petitioner.
Solicitor General Cox, Arnold Ordman, Dominick L. Manoli and Norton J. Come for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals is vacated and the case remanded to that court with instructions to remand it to the National Labor Relations Board for further proceedings consistent with the opinion of this Court in Labor Board v. Metropolitan Ins. Co., ante, p. 438. The judgment shall issue forthwith.
It is so ordered.